UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 99-31265



                        JOSEPH H. MATHIS,

                                               Plaintiff-Appellant,


                             VERSUS


                   TIMOTHY K. HADNOT, ET AL.,

                                                        Defendants,


HOUSTON BURNS; JOHN S. CRAFT, Sheriff, in his capacity as Sheriff
   of Vernon Parish, Louisiana; RONALD G. HAGAN; DAVID CAUSEY,

                                            Defendants-Appellees.

      -----------------------------------------------------

                       JOE NAJAR; ET AL.,

                                                        Plaintiffs,

                             VERSUS

                    BRAD E. GILBERT; ET AL.,

                                                        Defendants.


          Appeal from the United States District Court
             For the Western District of Louisiana
                           (96-CV-53)
                        February 20, 2001


Before POLITZ, DeMOSS and STEWART, Circuit Judges.
PER CURIAM*:

                                I.

      In this action, Appellant Joseph H. Mathis (“Mathis”) sought

recovery for injuries he sustained in an automobile accident which

he contends Vernon Parish Sheriff’s Deputy David Causey failed to

take adequate precautions to prevent.      Amongst others, Mathis

sought recovery from Causey’s primary employer, Sheriff John S.

Craft (“the Sheriff”),2 contending that the Sheriff was vicariously

liable for the actions of Causey even though Causey was privately

employed in an off-duty security role at the time of the accident.

Mathis also claimed that the Sheriff was vicariously liable for the

negligence of two other on-duty deputies, Houston Burns and Ronnie

Hagan, for failing to take precautions to prevent the accident and

to provide assistance at the scene of the accident.   The district

court entered a summary judgment in favor of the Sheriff and

Deputies Causey, Burns, and Hagan.   Though final judgment had not

yet been entered with respect to the remaining defendants, the

district court ordered that the summary judgment be made final

pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.

Mathis thereafter timely appealed.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
  2
     Sheriff Craft succeeded Sheriff Frank A. Howard in office as
the Sheriff of Vernon Parish, Louisiana. For ease of reference,
Sheriffs Howard and Craft are referred to as “the Sheriff.”

                                 2
      The   sole    issue   presented    in    this   appeal   is    whether   the

district court below erred in granting summary judgment to Deputy

Causey and to the Sheriff, finding him not vicariously liable for

the acts and omissions of Deputy Causey.3

                                        II.

      On February 5, 1995, Mathis and several of his enlisted

compatriots who were stationed at Fort Polk went to Las Margaritas,

a local restaurant and bar owned by Robert and Milda Santana.                  The

Santanas employed Deputy Causey in an off-duty capacity as a

security guard, and the Sheriff had approved Causey’s off-duty

employment.        Causey was working in his off-duty capacity, in

uniform and with his badge and weapon, on February 5th when Mathis

and his friends (“the soldiers”) got into a confrontation at Las

Margaritas with several locals (“the locals”).

      Causey   separated     the   two       groups   by   sending   the   locals

outdoors.    Based upon his and the owners’ concern for the safety of

the soldiers, Causey ultimately called the Sheriff’s department for

back-up, and two on-duty Sheriff’s deputies, Houston Burns and

Ronnie Hagan, were dispatched to, and arrived at the scene.

      As the soldiers were escorted by Causey to their car which was

owned and driven by Brad Gilbert, Clint Mayo, one of the several

locals who had remained in the parking lot next to his white car,

  3
     We pause here to note that Mathis has pursued this appeal only
against Deputy Causey and the Sheriff. Therefore, Deputies Burns’s
and Hagan’s entitlement to summary judgment is not at issue in this
appeal and will not be discussed.

                                         3
exclaimed to the owner of the restaurant, “Mr. Santana, don’t worry

about any trouble in your place because we’re going to take care of

it on Highway 171.”         Shortly after the soldiers left in their

vehicle, a separate black vehicle owned by Timothy Hadnot and which

had been parked out back, left the restaurant and closely followed

the soldiers’ vehicle.         Upon witnessing this, Causey summoned

Deputies Burns and Hagan, who were attempting to restrain one of

the more vocal locals in a separate and unrelated disturbance in

the parking lot, and he instructed them to follow the soldiers and

the second black vehicle driven by Hadnot.      They did, but not more

than 3/4 of a mile down the road, Hadnot’s vehicle struck Gilbert’s

car forcing it off the road.         Gilbert’s vehicle then spun 180

degrees, struck a culvert, and flipped.      One soldier, Peter Najar,

was killed, and Mathis was seriously injured.

     Mathis   settled   a    vicarious   liability   claim   against   the

Santanas’ for their part-time security employee’s conduct. He also

settled claims against Gilbert and his insurance company.        He sued

Timothy Hadnot and his insurance carrier.        He also sued Deputies

Hagan and Burns, but as noted above, both were awarded summary

judgment by the district court and are not being pursued on appeal.

Indeed, the only claims made the subject of this appeal are the

claim against Deputy Causey and the vicarious liability claim

against the Sheriff for Causey’s alleged failure to act.

     The Sheriff moved for summary judgment for himself and his

deputies arguing that (1) the Sheriff is not vicariously liable for

                                    4
Causey’s acts, which were outside the scope of his employment; (2)

none of the deputies’ acts or omissions were the cause-in-fact of

Mathis’s injuries; and (3) the deputies’ acts or omissions, even if

negligent,      were    too   remote    from   Mathis’s     injuries      to   permit

recovery.       The district court agreed and held that “Causey’s

actions were related to his employment by Mr. Santana, not by the

Sheriff.    Although Causey cleared his employment with the Sheriff,

there is no competent summary judgment evidence that Causey’s

actions    at   Las    Margaritas      were    reasonably      incidental      to   the

performance of his duties as a deputy.”             Accordingly, the district

court awarded summary judgment in favor of Deputy Causey as well as

the Sheriff.

                                        III.

     We review a district court’s award of summary judgment de

novo, applying the same standards that would have been applicable

in the district court.            See Sherrod v. American Airlines, Inc.,

132 F.3d 1112, 1119 (5th Cir. 1998).                   Having conducted such a

review, having         reviewed   the   record    of    this    case,    and   having

considered the parties’ respective briefing with the benefit of

argument, we conclude that for substantially the same reasons

articulated by the district court in its order, both the Sheriff

and Deputy Causey were entitled to summary judgment.                    Accordingly,

the judgment of the district court in favor of, and as it relates

to Sheriff Craft and Deputy Causey, is affirmed in all respects.


                                          5
AFFIRMED.




            6